Citation Nr: 1116563	
Decision Date: 04/28/11    Archive Date: 05/05/11

DOCKET NO.  09-50 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for memory loss with loss of concentration, including as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel







INTRODUCTION

The Veteran had active military service from May 31, 1990 to August 17, 1990 and from November 1990 to September 1991.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In April 2011, the Veteran, through his accredited service representative, requested an opportunity to present testimony before a Veterans Law Judge at an in-person hearing to be conducted at the RO.  Hence, the RO must schedule the Veteran for a personal hearing.  38 C.F.R. §§ 20.700, 20.704 (2010).

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a travel board hearing at the North Little Rock, Arkansas, RO, before a visiting Veterans Law Judge.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


